Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to in response to the claims filed 12/22/2020. Claims 4, 5, 15 and 16 are canceled.  Claims 1-3, 6, 8-10, 12-14, and 17 are amended.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Final authorization for this examiner’s amendment was given in a telephone interview with Wayne Tang 3/03/2021.
The CLAIMS have been amended as follows: 

1. (Currently Amended) A thruster for a micro-satellite, the thruster comprising:
	a cathode composed of a propellant material;
	a first anode composed of an ablative material; 
	a second anode composed of the ablative material
	a housing having a proximate end and an opposite distal end having a thrust channel having an emission end, the housing holding the first anode, the second anode and the cathode mounted between interior surfaces in the housing, wherein the first anode and the second anode are proximate to the first anode and the second anode are located between the cathode and the emission end; 
	a first pair of biasing members in contact between the interior surfaces of the housing and the cathode;
	a second pair of biasing members in contact between the interior surfaces of the housing and the first anode and the second anode; and
a pulsed voltage source coupled between the cathode, and the first anode and the second anode causing current sufficient to create ablation of the first anode and the second anode and causing a plasma jet including ablated particles from the first anode and the second anode to be emitted from the emission end of the thrust channel.
2. (Currently Amended) The thruster of claim 1, wherein the ablative material a solder.
3. (Currently Amended) The thruster of claim 1, wherein the cathode comprises 
8. (Currently Amended) A method of providing propulsion comprising:
	selecting a first anode and second anode, the first anode and the second anode each comprising an 
	selecting a cathode comprising a 
mounting the cathode between the first anode and the second anode and between internal surfaces of a housing having a proximate end and an opposite distal end having a thrust channel having an emission end, the housing further including a first pair of biasing members in contact between the interior surfaces of the housing and the first anode and the second anode;
	providing a current between the cathode and the first anode and the second anode, wherein the current is sufficient to ablate the ablative material of the first anode and the second anode;
	ablating the first anode and the second anode via an electron flow between the cathode and the first anode and the second anode generated by a plasma spot created by the current on the cathode; and
	creating a plasma jet including ablative anode and the second anode in the [[a]] thrust channel first anode and the second anode are first anode and the second anode are 
9. (Currently Amended) The method of claim 8, wherein the ablative material is solder.
10. (Currently Amended) The method of claim 8, wherein the cathode comprises 
12. (Currently Amended) A micro-satellite comprising:
	a payload;
	a thruster including a thrust channel, a housing, a cathode, a first pair of biasing members, a second pair of biasing members, a first anode [[of]] comprising an ablative material and a second anode [[of]] comprising the ablative material, wherein the housing holds the first [[and]] anode, the second [[nodes]] anode, and the cathode mounted the first anode and the second anode, and wherein the first anode and the second anode are proximate to the emission end of the thrust channel and the first anode and the second anode are located between the cathode and the emission end;
	a power unit coupled to the thruster, the power unit including an inductor and a switching device coupled to the thruster; and
	a controller coupled to the switching device, the controller causing an electrical pulse from the power unit to be applied to the cathode and the first anode and the second anode to generate an arc between the first anode and the second anode and the cathode to ablate the first anode and the second anode and generate a plasma jet.
13. (Currently Amended) The micro-satellite of claim 12, wherein the ablative material is solder.
14. (Currently Amended) The micro-satellite of claim 12, wherein the cathode comprises 

Allowable Subject Matter
Claims 1-3, 6-14, 17 and 18 are allowable.
The following is an examiner’s statement of reasons for allowance: The nearest prior art is Keidar 2011/0258981.
The prior art neither teaches nor renders obvious either: a) a thruster comprising: a cathode, a first anode, a second anode, a housing having a proximate end and an opposite distal end having a thrust channel having an emission end, the housing holding the first anode, the second anode and the cathode mounted between interior surfaces in the housing, wherein the first anode and the second anode are proximate to the emission end of the thrust channel and the first anode and the second anode are located between the cathode and the emission end; a first pair of biasing members in contact between the interior surfaces of the housing and the cathode and a second pair of biasing members in contact between the interior surfaces of the housing and the first anode and the second anode in combination with the other limitations of the claims or b) a method of providing propulsion comprising: selecting a first anode and second anode; selecting a cathode; mounting the cathode between the first anode and the second anode and between internal surfaces of a housing having a proximate end and an opposite distal end having a thrust channel having an emission end, the housing further including a first pair of biasing members in contact between the interior surfaces of the housing and the cathode; and a second pair of biasing members in contact between the interior surfaces of the housing and the first anode and the second anode in combination with the other limitations of the claims or c) a micro-satellite comprising: a thruster including a thrust channel, a housing, a cathode, a first pair of biasing members, a second pair of biasing members, a first anode and a second anode, wherein the housing holds the first anode, the second anode, and the cathode mounted between interior surfaces in the housing, wherein the first pair of biasing members are in contact between the interior surfaces and the cathode, wherein the second pair of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792.  The examiner can normally be reached on Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741